                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
      v.                                     )
                                             ) Cause No. 1:21-cr-49-SEB-DLP
KRYSTAL CHERIKA SCOTT,                       )
                                             )
                    Defendant.               )


    PETITION TO ENTER PLEA OF GUILTY AND PLEA AGREEMENT


      The United States of America, by counsel, John E. Childress, Acting United

States Attorney for the Southern District of Indiana, and Tiffany J. Preston,

Assistant United States Attorney (“the Government”), and the Defendant, KRYSTAL

CHERIKA SCOTT (“the Defendant”), in person and by counsel, Michael J. Donahoe,

hereby inform the Court that a Plea Agreement has been reached in this case

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B). The following are its

terms and conditions:

                         Part 1: Guilty Plea and Charges

      1.      Plea of Guilty: The Defendant hereby petitions the Court for leave to

enter and agrees to enter a plea of guilty to the following offenses charged in the

Indictment:
              A.     Count 1 which charges that the Defendant committed the offense

                     of Animal Crushing, in violation of Title 18, United States Code,

                     Section 48(a)(1); and

              B.     Count 2, which charges that the Defendant committed the offense

                     of Animal Crushing, in violation of Title 18, United States Code,

                     Section 48(a)(1).

      2.      Potential Maximum Penalties:

              A.     Counts 1 and 2: This offense is punishable by a maximum

                     sentence of up to 7 years of imprisonment, a $250,000.00 fine, and

                     a term of no more than 3 years’ supervised release following any

                     term of imprisonment.

      3.      Elements of the Offense:          To sustain the offense to which the

Defendant is pleading guilty, the Government must prove the following elements

beyond a reasonable doubt.

      a. The Defendant knowingly and intentionally engaged in animal crushing

           which is defined as conduct in which one or more living non-human

           mammals, birds, reptiles, or amphibians is purposely crushed, burned,

           drowned, suffocated, impaled, or otherwise subjected to serious bodily

           injury; and

      b. The Defendant engaged in the act of animal crushing in or affecting

           interstate or foreign commerce or within the special maritime and

           territorial jurisdiction of the United States.
                           Part 2: General Provisions

      4.     Sentencing Court’s Discretion Within Statutory Range:                The

Defendant agrees and understands that: (A) the Court will use its discretion to

fashion a sentence within the statutory range(s) set forth above; (B) the Court will

consider the factors set forth in 18 U.S.C. § 3553(a) in determining the appropriate

sentence within the statutory range(s); (C) the Court will also consult and take into

account the United States Sentencing Guidelines (“Sentencing Guidelines” or

“U.S.S.G.”) in determining the appropriate sentence within the statutory range(s);

(D) the Sentencing Guidelines are not mandatory or binding on the Court, but are

advisory in nature; (E) restitution may be imposed; (F) by pleading “Guilty” to more

than one offense (Count), the Court may order the sentences to be served

consecutively one after another; (G) the final determination concerning the applicable

advisory guideline calculation, criminal history category, and advisory sentencing

guideline range will be made by the Court; and (H) by pleading “Guilty,” the Court

may impose the same punishment as if the Defendant had plead “Not Guilty,” had

stood trial and been convicted by a jury.

      5.     Sentencing       Court         Not   Bound     by     Guidelines      or

Recommendations: The Defendant acknowledges that this Plea Agreement is

governed by Federal Rule of Criminal Procedure 11(c)(1)(B) and that the

determination of the Defendant’s sentence is within the discretion of the Court. The

Defendant understands that if the Court decides to impose a sentence higher or

lower than any recommendation of either party, or determines a different advisory
sentencing guideline range applies in this case, or decides to impose a sentence

outside of the advisory sentencing guideline range for any reason, then the

Defendant will not be permitted to withdraw this plea of guilty for that reason and

will be bound by this plea of guilty.

      6.     Plea Agreement Based on Information Presently Known: The

Defendant recognizes and understands that this Plea Agreement is based upon the

information presently known to the Government. The Government agrees not to

bring other federal charges against the Defendant based on information currently

known to the United States Attorney for the Southern District of Indiana. The

Government will inform the Court and the Defendant at the time of taking the

Defendant’s plea whether the Government has obtained any information after the

Plea Agreement was signed that may warrant bringing other federal charges against

the Defendant.

      7.     No Protection from Prosecution for Unknown or Subsequent

Offenses: The Defendant acknowledges and agrees that nothing in this agreement

shall protect the Defendant in any way from prosecution for any offense not

specifically covered by this agreement, or not known to the United States Attorney

for the Southern District of Indiana at this time.        The Defendant further

acknowledges and agrees that nothing in this agreement shall protect the Defendant

in any way from prosecution for any offense committed after the date of this

agreement.
       8.       Rights Under Rule 11(b), Fed. R. Crim. P.:                              The Defendant

understands that the Government has the right, in a prosecution for perjury or false

statement, to use against the Defendant any statement that the Defendant gives

under oath during the guilty plea colloquy. The Defendant also understands that the

Defendant has the right: (A) to plead not guilty, or having already so pleaded, the

right to persist in that plea; (B) to a jury trial; (C) to be represented by counsel--and

if necessary have the court appoint counsel--at trial and at every other stage of the

proceedings, including appeal; and (D) to confront and cross-examine adverse

witnesses, to be protected from compelled self-incrimination, to testify and present

evidence, and to compel the attendance of witnesses.                               The Defendant also

understands that the Constitution guarantees the right to be considered for release

until trial 1; and if found guilty of the charge(s), the right to appeal the conviction on

such charge(s) to a higher court. The Defendant understands that if the Court accepts

this plea of guilty, the Defendant waives all of these rights.

                              Part 3: Sentence of Imprisonment

       9.       Sentencing Recommendation Pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(B): The parties have not agreed upon a specific

sentence.      The parties reserve the right to present evidence and arguments

concerning what they believe to be the appropriate sentence in this matter.

                A.       Government’s Recommendation:                             The Government has

                         agreed to recommend a sentence within the applicable Sentencing


  1
   Title 18, U.S.C. '' 3141-3156, Release and Detention Pending Judicial Proceedings.
                   Guidelines’ Range as calculated by the Court at the sentencing

                   hearing, provided that the Defendant (i) continues to fully accept

                   responsibility for these offenses and (ii) does not commit a new

                   criminal offense before the date of any sentencing.

             B.    Defendant’s Recommendation: The Defendant understands

                   that she is free to advocate for any sentence, including a sentence

                   of probation.

      10.    Supervised Release:        Both parties reserve the right to present

evidence and arguments concerning the duration of any term of supervised release,

and the terms and conditions of the release.

      11.    Conditions of Supervised Release:         The parties understand and

agree that the Court will determine which standard and special conditions of

supervised release to apply in this case. The parties reserve the right to present

evidence and arguments concerning these conditions.

                          Part 4: Monetary Provisions

      12.    Mandatory Special Assessment: The Defendant will pay a total of

$200 on the date of sentencing or as ordered by the Court to the Clerk, United States

District Court, which amount represents the mandatory special assessment fee

imposed pursuant to 18 U.S.C. § 3013.

      13.    Fine: Parties may argue the issue of the fine.

      14.    Obligation to Pay Financial Component of Sentence:                If the

Defendant is unable to pay any financial component her sentence on the date of
sentencing, then she agrees that the payment of the financial component should be a

condition of supervised release. She has a continuing obligation to pay the financial

component of the sentence. She further agrees that as of the date of filing this Plea

Agreement she will provide all requested financial information, including privacy

waivers, consents, and releases requested by the Government to access records to

verify her financial disclosures, to the Government for use in the collection of any

fines, restitution, and money judgments imposed by the Court and authorizes the

Government to obtain credit reports relating to her for use in the collection of any

fines and restitution, and money judgments imposed by the Court.              She also

authorizes the Government to inspect and copy all financial documents and

information held by the United States Probation Office. If she is ever incarcerated in

connection with this case, she may participate in the Bureau of Prisons Inmate

Financial Responsibility Program.

                      Part 5: Factual Basis for Guilty Plea

      15.    The parties stipulate and agree that the following facts establish a

factual basis for the Defendant’s pleas of guilty to the offenses set forth in Paragraph

One, above, and that the Government would be able to establish the following facts

beyond a reasonable doubt in the event this cause was to proceed to trial.

      KRYSTAL CHERIKA SCOTT was a resident of Kokomo, Indiana, which is in

the Southern District of Indiana. Person 1 was a resident of the Northern District of

Indiana, and was the owner of a living and healthy, non-human animal, namely, a

domestic, pregnant cat. Person 2 was a resident of the Southern District of Indiana,
and was the owner of a living and healthy, non-human animal, namely, a domestic

kitten.

      On the dates set forth below, Persons 1 and 2 placed advertisements on Social

Media Application A to find a person to take possession of and permanently care for

the pregnant cat and kitten, respectively. Defendant used Social Media Application

A to respond to Person 1’s and 2’s advertisements. Using Social Media Application

A, Defendant use trickery and deceit to induce Persons 1 and 2 to tender possession

of their domestic animals to Defendant.       Namely, Defendant used Social Media

Application A to falsely assert that she intended to properly care for the animals and

keep them as domestic pets. During Defendant’s communications over Social Media

Application A to Persons 1 and 2, Defendant used the chat feature to inquire about

the health of the animals, and referred to the animals as “baby,” “cuties,” or “furbaby”

to make it appear as though she intended to care for the animals as pets. Using Social

Media Application A, Defendant falsely told Person 1 that she would spoil the cat,

and Person 1 affirmed that she would love that. Using Social Media Application A,

Person 2 told Defendant that all of the kittens were cute, but that they were becoming

too much to handle.

      Persons 1 and 2 relied on Defendant’s false assertions, and agreed to tender

possession of their domestic animals to Defendant. Defendant used Social Media

Application A to provide a date, time, and location to take possession of the animals

from Persons 1 and 2.
      In or about June 2020, Defendant took possession of Person 1’s pregnant cat,

and Person 2’s kitten within the Southern District of Indiana. Through Social Media

Application A, Persons 1 and 2 gained a person whom they believed would be a willing

caregiver for their pets, and who would assume the cost of said caregiving. Through

Social Media Application A, Defendant gained possession of the animals she desired

to crush. Rather than properly care for the animals as domestic pets, defendant

engaged in Animal Crushing, as set forth below.

      Defendant used Social Media Application B to post images and videos depicting

her acts of Animal Crushing on the internet either during, via live stream, or after

her acts of animal crushing occurred. Defendant reacted to comments on Social

Media Application B by, for example, providing dates and times of crushing animals

and posting pictures of the animals alive before sharing pictures and videos of the

animals after they had been crushed.

      Social Media Applications 1 and 2 are online social media platforms that

deliver communications through an interstate infrastructure.         Advertisements

placed on the Internet through social media are communications delivered through

an interstate infrastructure and are in or affecting interstate commerce.

      Defendant used Social Medica Application A to engaged in commerce, by

trading, bartering, and engaging in a system of exchange. Namely, Persons 1 and 2

benefitted from finding a caregiver they believed would care for and feed their

domestic animals, when they could not, and Defendant gained possession of domestic

animals that she needed to engaged in Animal Crushing, and received notoriety by
posting her illegal acts on Social Media Application B. The Defendant committed

Counts 1 and 2 in the Southern District of Indiana.

      Accordingly, on or about the dates listed below in each separate Count, in the

Southern District of Indiana and elsewhere, KRYSTAL CHERIKA SCOTT, the

defendant, engaged in animal crushing of a living non-human mammal in or affecting

interstate or foreign commerce, as described further in each Count.

 Count Date of       Interstate                Description of         the   Animal
       Animal        Infrastructure            Crushing Act
       Crushing Act Through which
                     Scott Engaged
                     in Commerce
 1     June 13, 2020 Social Media              Defendant        asphyxiated      the
                     Application A             pregnant cat she acquired from
                                               Person 1 by placing a ligature
                                               around its neck, and strangling the
                                               cat until it died. Defendant then
                                               removed the unborn kittens from
                                               inside the cat’s body, and used
                                               Social Media Application B to post a
                                               series of images depicting the
                                               animal crushing act.
 2        June 18, 2020   Social Media         Defendant asphyxiated the kitten
                          Application A        she acquired from Person 2’s by
                                               placing a ligature around its neck,
                                               and hanging the ligature from a
                                               fixed object until it died. Defendant
                                               then used Social Media Application
                                               B to post a video depicting the
                                               animal crushing act, stating, “Little
                                               shit was still alive so rehanged it.”


      In total, the Defendant crushed approximately five dogs, five cats, and 11

unborn kittens.
      16.    The parties acknowledge that such facts are only a summary of the

Government’s evidence. The parties reserve the right to present additional evidence

at the time of sentencing, if they so choose, and this paragraph is not intended to

foreclose the presentation of such additional evidence.

                            Part 6: Other Conditions

      17.    Background Information:           The Defendant acknowledges and

understands that no limitation shall be placed upon the Court’s consideration of

information concerning the background, character, and conduct of the Defendant for

the purpose of imposing an appropriate sentence. The Defendant acknowledges and

understands that the Government is not prohibited from providing information

concerning background, character, and conduct of the Defendant for the purpose of

recommending or advocating an appropriate guideline calculation and sentence.

      18.    Compliance with Federal and State Laws:               The Defendant

understands that the obligations of the Government in this Plea Agreement are

expressly contingent upon the Defendant abiding by federal and state laws.

                  Part 7: Sentencing Guideline Stipulations

      19.    Guideline Computations: The parties reserve the right to present

evidence and argument concerning the appropriate advisory Sentencing Guideline

range for these offenses. The parties have discussed this computation but have not

agreed upon the advisory calculation. They agree that the Court will make this

determination.
      20.    Acceptance of Responsibility:             To date, the Defendant has

demonstrated a recognition and affirmative acceptance of personal responsibility for

the Defendant’s criminal conduct. Based upon the Defendant’s willingness to accept

a Plea Agreement and enter a plea of guilty to the criminal conduct noted in this

agreement, the Government agrees that the Defendant should receive a two (2) level

reduction provided the Defendant satisfies the criteria set forth in Guideline §

3E1.1(a) up to and including the time of sentencing.

      21.    Timely Acceptance: The Defendant timely notified the Government

of Defendant’s intention to enter a plea of guilty, thereby permitting the Government

and the Court to allocate their resources efficiently. After the Defendant enters a

plea of guilty, the Government intends to file a motion pursuant to U.S.S.G. §

3E1.1(b) requesting that the Court decrease the offense level by one (1) additional

level. The parties reserve the right to present evidence and arguments concerning

the Defendant’s acceptance of responsibility at the time of sentencing.

                        Part 8: Waiver of Right to Appeal

      22.    Direct Appeal: The Defendant understands that the defendant has a

statutory right to appeal the conviction and sentence imposed and the manner in

which the sentence was determined. Acknowledging this right, and in exchange for

the concessions made by the Government in this Plea Agreement, the Defendant

expressly waives her right to appeal the conviction and sentence imposed in this case

on any ground, including the right to appeal conferred by 18 U.S.C. § 3742. She

further expressly waives any and all challenges to the statute to which she is pleading
guilty on constitutional grounds, as well as any challenge that the defendant’s

admitted conduct does not fall within the scope of the applicable statute. This waiver

of appeal specifically includes all provisions of the guilty plea and sentence imposed,

including the length and conditions of supervised release and the amount of any fine.

      23.     Later Legal Challenges:        Additionally, the Defendant expressly

agrees not to contest, or seek to modify, the defendant’s conviction or sentence or the

manner in which either was determined in any later legal proceeding, including but

not limited to, an action brought under 18 U.S.C. § 3582 or 28 U.S.C. § 2255, except

as follows:

              A.    Ineffective Assistance of Counsel: As concerns the Section

                    2255 waiver, the waiver does not prevent claims, either on direct

                    or collateral review, that the defendant received ineffective

                    assistance of counsel.

              B.    Retroactive    Sentencing      Guidelines     Reductions:       As

                    concerns this Section 3582 waiver, should the United States

                    Sentencing Commission and/or Congress in the future amend the

                    Sentencing Guidelines to lower the guideline range that pertains

                    to the defendant’s offense(s) and explicitly make such an

                    amendment retroactive, the Government agrees that it will not

                    argue that this waiver bars the defendant from filing a motion

                    with the district court pursuant to 18 U.S.C. § 3582(c)(2) based on

                    that retroactive Guidelines amendment.          However, if the
                      Defendant files such a motion, the Government may oppose the

                      motion on any other grounds.           Furthermore, should the

                      Defendant seek to appeal an adverse ruling of the district court

                      on such a motion, this waiver bars such an appeal.

            C.        Motions for Compassionate Release: As concerns this Section

                      3582 waiver, the Defendant reserves the right to file one (and only

                      one) motion seeking a “compassionate release” sentence reduction

                      pursuant to the First Step Act of 2018 and 18 U.S.C. §

                      3582(c)(1)(A)(i) based on “extraordinary and compelling reasons”

                      established by the defendant and consistent with U.S.S.G. §

                      1B1.13 application note 1(A) & (C) (or, in the event of amendment

                      of those U.S.S.G. provisions, the provisions, if any, with the same

                      effect at the time of the filing of the motion for sentence

                      reduction). However, the Defendant waives any right to file more

                      than one motion on that basis. This waiver also bars an appeal

                      from the District Court’s decision regarding that motion. The

                      government further reserves the right to oppose any motion for

                      compassionate release on any other grounds.

      24.   No Appeal of Supervised Release Term and Conditions:                     The

Defendant waives the right to appeal the length and conditions of the period of

supervised release.
                    Part 9: Presentence Investigation Report

       25.   The Defendant requests and consents to the commencement of a

presentence investigation by probation officers of the United States District Court for

purposes of preparing a Presentence Investigation Report at this time and prior to

the entry of a formal plea of guilty.

       26.   The Defendant further requests and consents to the review of the

Defendant’s Presentence Investigation Report by a Judge, Defendant’s counsel, the

Defendant, and the Government at any time, including prior to entry of a formal plea

of guilty.

                       Part 10: Statement of the Defendant

       27.   By signing this document, the Defendant acknowledges the following:

             A.     I have received a copy of the Indictment and have read and

                    discussed it with my attorney.        I believe and feel that I

                    understand every accusation made against me in this case. I wish

                    the Court to omit and consider as waived by me all readings of

                    the Information in open Court, and all further proceedings

                    including my arraignment.

             B.     I have told my attorney the facts and surrounding circumstances

                    as known to me concerning the matters mentioned in the

                    Indictment, and believe and feel that my attorney is fully

                    informed as to all such matters. My attorney has since informed,

                    counseled and advised me as to the nature and cause of every
     accusation against me and as to any possible defenses I might

     have in this case.

C.   I have read the entire Plea Agreement and discussed it with my

     attorney.

D.   I understand all the terms of the Plea Agreement and those terms

     correctly reflect the results of plea negotiations.

E.   Except for the provisions of the Plea Agreement, no officer or

     agent of any branch of Government (federal, state or local), nor

     any other person, has made any promise or suggestion of any kind

     to me, or within my knowledge to anyone else, that I would receive

     a lighter sentence, or probation, or any other form of leniency, if I

     would plead “Guilty.”     I respectfully request that the Court

     consider in mitigation of punishment at the time of sentencing the

     fact that by voluntarily pleading “Guilty” I have saved the

     Government and the Court the expense and inconvenience of a

     trial. I understand that before it imposes sentence, the Court will

     address me personally and ask me if I wish to make a statement

     on my behalf and to present any information in mitigation of

     punishment.

F.   I am fully satisfied with my attorney’s representation during all

     phases of this case. My attorney has done all that anyone could
     do to counsel and assist me and that I fully understand the

     proceedings in this case against me.

G.   I make no claim of innocence, and I am freely and voluntarily

     pleading guilty in this case.

H.   I am pleading guilty as set forth in this Plea Agreement because

     I am guilty of the crime(s) to which I am entering my plea.

I.   I understand that if convicted, a Defendant who is not a United

     States Citizen may be removed from the United States, denied

     citizenship, and denied admission to the United States in the

     future.

J.   My attorney has informed me, and I understand, that I have the

     right to appeal any conviction and sentence that I receive, unless

     I have waived my right to appeal as part of this Plea Agreement.

     If I have not waived my right to appeal, I understand that I must

     file a Notice of Appeal within fourteen (14) days of the entry of

     the judgment in this case; I further understand that the Clerk of

     the Court will prepare and file a Notice of Appeal on my behalf if

     I ask that to be done. I also understand that the United States

     has the right to appeal any sentence that I receive under this Plea

     Agreement.

K.   My attorney has informed me, and I understand, that if I provide

     or cause to be provided materially false information to a judge,
                        magistrate-judge, or probation office, then Section 3C1.1 of the

                        Sentencing Guidelines allows the Court to impose a two-level

                        increase in the offense level.

              L.        If this cause is currently set for trial on the Court’s calendar, I

                        request that this date be continued to permit the Court to

                        consider this proposed guilty Plea Agreement.           I further

                        understand    that   any   delay   resulting   from   the   Court’s

                        consideration of this proposed guilty Plea Agreement, up to and

                        including the date on which the Court either accepts or rejects my

                        guilty plea, will be excluded in computing the time within which

                        trial of this cause must commence, pursuant to 18 U.S.C. §

                        3161(h)(1)(G).

                             Part 11: Certificate of Counsel

       28.    By signing this document, the Defendant’s attorney and counselor

certifies as follows:

              A.        I have read and fully explained to the Defendant all the

                        accusations against the Defendant which are set forth in the

                        Indictment in this case;

              B.        To the best of my knowledge and belief each statement set forth

                        in the foregoing petition to enter plea of guilty and Plea

                        Agreement is in all respects accurate and true;
C.   The plea of “Guilty” as offered by the Defendant in the foregoing

     petition to enter plea of guilty and Plea Agreement accords with

     my understanding of the facts as related to me by the Defendant

     and is consistent with my advice to the Defendant;

D.   In my opinion, the Defendant’s waiver of all reading of the

     Indictment in open Court, and in all further proceedings,

     including arraignment as provided in Rule 10, Fed. R. Crim. P.,

     is voluntarily and understandingly made; and I recommend to the

     Court that the waiver be accepted by the Court;

E.   In my opinion, the plea of “Guilty” as offered by the Defendant in

     the foregoing petition to enter plea of guilty and Plea Agreement

     is voluntarily and understandingly made and I recommend to the

     Court that the plea of “Guilty” be now accepted and entered on

     behalf of the Defendant as requested in the foregoing petition to

     enter plea of guilty and Plea Agreement.
        ..                  Part L2: Final Provision
       29,   Complete Agreement: The Defendant acknowledges that no threats,

promises, or representations have been made, nor agl'eements reached, other than

those set forth   in this document, to induce the Defendant to plead guilty.             This

document is the complete and only Plea Agreement between the Defendant and the

United States Attorney for the Southern District of Indiana and is bindirg only ou

the parties to the Plea Agreement, supersedes all prior understandings,             if   any,

whether written or oral, and cannot be modified except in writing, signed by all

parties and filed with the court, or on the record in open court.

                                              Respectfully submitted,

                                              JOHN E. CHILDRESS
                                              Acting United States AttorneY

slr8l202r                                     s/Tiffany |. Preston

DATE                                          Tiffany J. Preston
                                              Assistant United States Attorney



                                                                     N tcj,teta I   T. Li^J^r
                                              Deputy Chief, MFPICE Unit



#it/nl                                        Defendant



#tu                                           Counsel for Defendant
